UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): September 12, 2013 UMAX GROUP CORP. (Exact name of Registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 333-174334 (Commission File Number) 99-0364796 (IRS Employer Identification No.) West 6th Street Ste. 312 Los Angeles, CA 90020 (Address of principal executive offices) (213) 381-6627 (Registrant's Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 3 - Securities and Trading Markets Item 3.02 Unregistered Sales of Equity Securities. On or about, September 10, 2013, we sold a total of 100,000 shares of our restricted common stock pursuant to an exemption from registration under Rule 506 and Rule 144, promulgated under Section 5 of the Securities Act of 1933, as amended. The shares are “restricted securities” as defined by Rule 144 of the Act, and cannot be negotiated in the market for a period of one year after the Company is no longer defined as a “shell” under Rule 12b-2 of the Securities Exchange Act of 1934, as amended. The offering was made at a per share price of $2.00 per restricted share, representing an investment into the Company of $200,000.00 by two non-affiliate accredited investors. The share offering will not increase the issued and outstanding shares of the Company as the offering is being offset by the return to treasury of a like number of shares from a prior control person, thus, the offering will not result in any additional free trading shares being introduced into the float and no new shares will be added to our issued and outstanding share total. We may extend our offering to an additional $800,000.00 under the same terms and conditions as the present offering (400,000 restricted shares at $2.00 per share). We undertook this offering as a direct private placement of securities by the Company and we did not engage a placement agent and no commissions or other fees are being paid in connection with the offering.
